Citation Nr: 1546467	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a disability manifested by bilateral leg pain and numbness, to include as secondary to low back disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for bilateral eye disability, claimed as blurry vision.

6.  Entitlement to service connection tinnitus.

7.  Entitlement to service connection for a sleep disability.

8.  Entitlement to service connection for memory loss.

9.  Entitlement to service connection for a psychiatric disability, claimed as depression and posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for sarcoidosis.

11.  Entitlement to service connection for a sinus disability, to include as secondary to sarcoidosis.

12.  Entitlement to a compensable rating for a surgical scar of the left wrist.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Notably, the October 2014 rating decision denied the claims for service connection for a sarcoidosis and a sinus disability and the claim for a compensable rating for the left wrist surgical scar.  In October 2014, the Veteran filed a Notice of Disagreement as to the rating decision, thereby placing these claims in appellate status.  

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran's representative has requested on multiple occasions, most recently in September 2015, that she be provided with a recent copy of the claims file prior to the Veteran being rescheduled for a hearing before a Decision Review Officer (DRO) at the RO.  To date, the RO has not responded to this evidentiary request and the Veteran has not been rescheduled for a DRO hearing.  Therefore, the claims must be remanded in order to provide the Veteran's representative the opportunity to review the evidence and to schedule the Veteran for an appropriate hearing. 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Provide the Veteran's representative with a complete copy of the electronic claims file. 

2.  Provide the Veteran and his representative with a Statement of the Case addressing the claims for service connection for sarcoidosis and a sinus disability and for a compensable rating for a left wrist surgical scar, and inform the Veteran and his representative of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issue or issues are certified for appellate review.

3.  Thereafter, schedule the Veteran for a hearing before a DRO.

4.  Undertake any indicated development.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case and afford the Veteran and his attorney the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




